Citation Nr: 0702070	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Mountain Home, Tennessee


THE ISSUE

Eligibility for enrollment in the VA healthcare system.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to May 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
decision letter by the Mountain Home, Tennessee VAMC, the 
agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The veteran has been assigned VA health care priority 
category 8; he is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status, that would warrant placement in a 
priority category above category 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA Health Care system.  38 C.F.R. 
§ 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply in this case.  The only issue before the Board is 
whether the veteran is eligible for enrollment in the VA 
healthcare system.  Because the relevant facts are not in 
dispute and eligibility for VA healthcare benefits is 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran was 
notified of the controlling law and regulations, and of the 
basis for the denial of his claim (See August 2004 decision 
letter and December 2004 statement of the case (SOC)).  He 
has had ample opportunity to respond.

II. Facts and Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned lower priority.  38 
C.F.R. § 17.36(b).  Beginning January 17, 2003, VA enrolled 
all priority categories of veterans except those in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in priority group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).

Veterans encompassed by priority Category 8 are those not 
included in priority categories 4 through 7 (i.e. those with 
no service connected disability or with service connected 
disability rated noncompensable who:  receive increased 
pension for being permanently housebound or in need of 
regular aid and attendance, qualify for "low income" 
status, are otherwise found to be catastrophically disabled, 
are determined to be unable to defray the costs of necessary 
care under 38 U.S.C.A. § 1722(a), or are a veteran of the 
Mexican border period or of World War I).  A veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
38 C.F.R. § 17.36(d).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in August 2004, does not have a service-connected 
disability, and is not receiving VA pension benefits.  Based 
on income information he provided, he does not qualify for 
"low income" status.  [In his application he reported that 
the household income for himself and his wife was $42,468.  
HUD guidelines provide that for fiscal year 2004, the 2 
person low income threshold for Gray Tennessee was $28,850 
(for 2006, $28, 900)].  See 38 C.F.R. § 17.36(b)(7).  

Based upon his not having any service connected disabilities, 
no low income status, and the nonapplicability of any of the 
other special eligibility categories mentioned above, the 
veteran was assigned to priority category 8.  Consequently, 
because his VA healthcare enrollment application was received 
after January 17, 2003, the application for enrollment in VA 
healthcare system was denied. 

The veteran contends he was previously enrolled for VA 
medical care, and had received such care (last 1985), and 
that he should not have been required to re-enroll.  He was 
informed by the August 2004 AOJ decision that under the 
legislation passed in 1996 enrollment in VA healthcare is not 
automatic, but is based on application, i.e., that the VA may 
have provided him care at some time in the past did not 
establish that he was enrolled in the VA healthcare system.  

Given that the veteran is in VA healthcare priority category 
8, and that his application for VA healthcare system 
enrollment was received subsequent to January 17, 2003, he 
is, as a matter of law, ineligible for enrollment in the VA 
health care system.  Since, the applicable criteria are 
dispositive, the veteran's claim must be denied because of 
the lack of legal entitlement under the law.   Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


